Opinion issued March 7, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00053-CR
                            ———————————
                   IN RE JAMES MARCUS MILES, Relator



            Original Proceeding on Petition for Writ of Injunction


                          MEMORANDUM OPINION

      Relator, James Marcus Miles, has filed a petition for a writ of injunction,

seeking to enjoin the trial court from proceeding with matters related to an appeal

bond and prevent him from being “transferred to illegal confinement pending

appeal.”1 This Court may issue a writ of injunction only to enforce this Court’s



1
      The petition identifies the underlying case as The State of Texas v. James Marcus
      Miles, cause number 1509077, in the 179th District Court of Harris County, Texas,
      the Honorable Randy Roll presiding.
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a). We do not have jurisdiction to

issue a writ of injunction to preserve the status quo or prevent damage to a party

during an appeal. In re Lasik Plus of Tex., P.A., No. 14-13-00036-CV, 2013 WL
816674, at *1 (Tex. App.—Houston [14th Dist.] Mar. 5, 2013, orig. proceeding)

(mem. op.); Becker v. Becker, 639 S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.]

1982, orig. proceeding); see, e.g., In re Dyer, No. 14-10-00923-CR, 2010 WL
3795893, at *1 (Tex. App.—Houston [14th Dist.] Sept. 30, 2010, orig. proceeding)

(mem. op., not designated for publication) (dismissing petition for writ of injunction

and prohibition).

      We dismiss the petition.

                                  PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2